Title: John Adams to Abigail Adams, 13 January 1799
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phyladelphia Jan. 13. 1799
          
          I thank God, it is now in my power to give you the pleasure you desired of receiving from me a chearful Letter. This Moment they brought me from the Post Office a Letter from our dear Thomas dated the 12 informing me of his Arrival at New York. He will come on to Phyladelphia and only laments that he cannot have the pleasure of embracing both his Parents at once. His Passage has not been uncommonly long tho the Weather must have been turbulent enough. From the bottom of my heart I rejoice at this happy Event, which has dissipated a gloom which hung over and surrounded me. Both the N. York News papers announce his arrival in a pleasing Style, for which I give them credit. You must be patient and not be too much in Haste to embrace him. He must stay with me, sometime. We will write you all our Plans and Speculations. We have had a thaw and long rains for many days which must have injured the Roads so that I cannot foresee when he will arrive but I hope it will be soon enough to dance at the Ball, which will be on Wednesday night the 16th.
          At a time when I am necessarily deprived of the Company of all the rest of my Family I consider this Arrival as a Choice Blessing and a great Consolation.
          You will have recd a Letter from him no doubt before this will reach you,—think of Us and rejoice with Us.
          I dont wonder that Mr Cranch is disposed to see his Interpretation of the Prophecies confirmed. The twelve hundred and thirteenth or fourteenth Year of the Hegira approches near the End of the 1260 days— Less than half a Century has Mahomet to be believed a Prophet, according to Mr Cranch. But I have not time. Yours / with unabated Affection
          
            J. A
          
        